
	
		II
		112th CONGRESS
		2d Session
		S. 3433
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2012
			Ms. Snowe (for herself
			 and Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require a radio spectrum inventory of bands managed by
		  the Federal Communications Commission and the National Telecommunications &
		  Information Administration.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Radio Spectrum Inventory Act of
			 2012.
		2.Spectrum
			 inventory
			(a)Amendment to
			 communications actPart I of title III of the Communications Act
			 of 1934 (47 U.S.C. 301 et seq.) is amended by adding at the end the
			 following:
				
					343.Spectrum
				inventory
						(a)Radio spectrum
				inventoryNot later than 1 year after the date of enactment of
				the Radio Spectrum Inventory Act of
				2012, and biennially thereafter, the Commission, in consultation
				with the NTIA and the Office of Science and Technology Policy, shall carry out
				the following activities:
							(1)ReportPrepare
				a report that includes an inventory of each radio spectrum band, from 300
				Megahertz to 6.5 Gigahertz, at a minimum, managed by each such agency. Except
				as provided in subsection (b), the report shall include—
								(A)the licensee or
				Federal Government user authorized in the band;
								(B)the total
				spectrum authorized for each licensee or Federal Government user (in percentage
				terms and in sum) in the band;
								(C)the approximate
				number of transmitters, end-user terminals, or receivers, excluding unintended
				radiators, that have been deployed or authorized, for each licensee or Federal
				Government user, in the band; and
								(D)if such
				information is available—
									(i)the type of
				transmitters, end-user terminals, or receivers, excluding unintended radiators,
				operating in the band and whether they are space-, air-, or
				ground-based;
									(ii)the type of
				transmitters, end-user terminals, or receivers, excluding unintended radiators,
				authorized to operate in the band and whether they are space-, air-, or
				ground-based;
									(iii)contour maps or
				other information that illustrate the coverage area, receiver performance, and
				other parameters relevant to an assessment of the availability of spectrum in
				each band;
									(iv)the approximate
				geo-location of base stations or fixed transmitters;
									(v)the approximate
				extent of use, by geography, of each band of frequencies, such as the amount
				and percentage of time of use, number of end-users, or other measures as
				appropriate to the particular band;
									(vi)the activities,
				capabilities, functions, or missions supported by the transmitters, end-user
				terminals, or receivers; and
									(vii)the types of
				unlicensed devices authorized to operate in the band.
									(2)Public
				accessCreate a centralized portal or website utilizing data from
				the Commission and the NTIA to make a centralized inventory of the bands of
				each agency available to the public via an Internet-accessible and searchable
				website.
							(3)UpdatesMake
				all reasonable efforts to maintain and update the information required under
				paragraph (2) no less frequently than quarterly to reflect, at a minimum, any
				transfer or auction of licenses or change in allocation, assignment, or
				authorization.
							(b)National
				security; classified information
							(1)In
				generalIf the head of a Federal agency determines that
				disclosure of information required by subsection (a) would be harmful to the
				national security of the United States, the agency shall—
								(A)notify the NTIA
				of its determination; and
								(B)provide to the
				NTIA—
									(i)the other
				publicly releasable information required by subsection (a);
									(ii)to the maximum
				extent practicable, a summary description of the information with respect to
				which the determination was made; and
									(iii)an annex
				containing the information with respect to which the determination was
				made.
									(2)Classified
				informationIf the head of a Federal agency determines that any
				information required by subsection (a) is classified in accordance with
				Executive Order 13526 of December 29, 2009, or any successor Executive order
				establishing or modifying the uniform system for classifying, safeguarding, and
				declassifying national security information, the agency shall—
								(A)notify the NTIA
				of its determination; and
								(B)provide to the
				NTIA—
									(i)the information
				required by subsection (a)(1) that is not classified;
									(ii)to the maximum
				extent practicable, a summary description of the information that is
				classified; and
									(iii)an annex
				containing the information that is classified.
									(3)Annex
				restrictionThe NTIA shall make an annex described in paragraph
				(1)(B)(iii) or (2)(B)(iii) available to the Commission. Neither the NTIA nor
				the Commission may make any such annex available to the public pursuant to
				subsection (a)(2) or to any unauthorized person through any other means.
							(c)Public safety
				nondisclosure
							(1)In
				generalIf a licensee of non-Federal spectrum determines that
				public disclosure of certain information held by that licensee and required to
				be included in the report under subsection (a) would reveal information for
				which public disclosure would be detrimental to public safety, or that the
				licensee is otherwise prohibited by law from disclosing, the licensee may
				petition the Commission for a partial or total exemption from inclusion on the
				centralized portal or website under subsection (a)(2) and in the reports
				required under subsection (d).
							(2)BurdenA
				licensee seeking an exemption under this subsection bears the burden of
				justifying the exemption and shall provide clear and convincing evidence to
				support the requested exemption.
							(3)Information
				requiredIf the Commission grants an exemption under this
				subsection, the licensee shall provide to the Commission—
								(A)the publicly
				releasable information required by subsection (a)(1) for the inventory;
								(B)to the maximum
				extent practicable, a summary description, suitable for public release, of the
				information for which public disclosure would be detrimental to public safety
				or that the licensee is prohibited by law from disclosing; and
								(C)an annex, under
				appropriate cover, containing the information that the Commission has
				determined should be withheld from public disclosure.
								(d)Informing the
				congress
							(1)In
				generalExcept as provided in paragraph (3), the NTIA and the
				Commission shall submit each report required by subsection (a)(1) to the
				appropriate Congressional committees.
							(2)Nondisclosure
				of annexesEach such report shall be submitted in unclassified
				form, but may include one or more annexes as provided for by subsections
				(b)(1)(B)(iii), (b)(2)(B)(iii), and (c)(3)(C). No Congressional committee may
				make any such annex available to the public or to any unauthorized
				person.
							(3)Classified
				annexesIf a report includes a classified annex as provided for
				by subsection (b)(2)(B)(iii), the NTIA and the Commission shall—
								(A)submit the
				classified annex only to the appropriate Congressional committees with primary
				oversight jurisdiction for the user agencies or licensees concerned; and
								(B)provide notice of
				the submission to the other appropriate Congressional committees.
								(e)DefinitionsIn
				this section:
							(1)Appropriate
				congressional committeesThe term appropriate Congressional
				committees means the Committee on Commerce, Science, and Transportation
				of the Senate, the Committee on Energy and Commerce of the House of
				Representatives, and any other congressional committee with primary oversight
				jurisdiction for the user agencies or licensees concerned.
							(2)NTIAThe
				term NTIA means the National Telecommunications and Information
				Administration.
							.
			(b)Progress
			 reportNot later than 180 days after the date of enactment of
			 this Act, the Commission and the National Telecommunications and Information
			 Administration shall provide an update as to the status of the inventory and
			 report required by section 343(a) of the Communications Act of 1934, as added
			 by subsection (a) of this Act, to the Senate Committee on Commerce, Science,
			 and Transportation and the House of Representatives Committee on Energy and
			 Commerce.
			
